Case: 18-10299      Document: 00514601876         Page: 1    Date Filed: 08/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-10299                              FILED
                                  Summary Calendar                      August 15, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PAUL LOVELL WEBB, also known as “P”, also known as “Pete”,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:95-CR-359-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Paul Lovell Webb, federal prisoner # 27797-077, appeals the district
court’s denial of his motion for disposition pursuant to the Interstate
Agreement on Detainers Act (IADA). Webb filed the motion, invoking the
IADA as well as the Sixth Amendment right to a speedy trial, in an attempt to
obtain disposition of charges that he violated the terms of his supervised




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10299     Document: 00514601876     Page: 2    Date Filed: 08/15/2018


                                  No. 18-10299

release. A detainer has been lodged against Webb based on an arrest warrant
related to the petition to revoke his supervised release.
      In his pro se appellate brief, Webb argues that he has a Sixth
Amendment right to a speedy trial and that the district court ignored this right
in denying his motion for disposition.        His brief contains no authority
supporting the existence of a constitutional speedy trial right with regard to
revocation proceedings, but he contends that the electronic legal research
service available to him in his detention facility is monitored to prevent him
from finding caselaw that supports his claims. We have held, however, that
“[s]upervised release revocation hearings are not criminal proceedings” and,
thus, the Sixth Amendment right to a speedy trial is not applicable. United
States v. Tippens, 39 F.3d 88, 89-90 (5th Cir. 1994) (internal quotation marks
and citations omitted). Webb’s claim therefore fails to the extent it is based on
the constitutional right to a speedy trial. See id.
      Webb has abandoned the claim that he is entitled to speedy disposition
pursuant to the IADA because he has not briefed the issue. Although pro se
briefs are afforded liberal construction, even pro se litigants must brief
arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993). In any event, the district court did not err in determining that
the IADA does not apply to retainers for supervised release violations. See
Carchman v. Nash, 473 U.S. 716, 725, 728 (1985).
      The judgment of the district court is AFFIRMED. Webb’s request for the
appointment of counsel for the purpose of oral argument, which is incorporated
in his appellate brief, is DENIED.




                                        2